Case 8:19-cv-02380-JLS-DFM Document 11 Filed 01/28/20 Page 1 of 2 Page ID #:50



   1   RACHELE R. BYRD (SBN 190634)
       MARISA C. LIVESAY (SBN 223247)
   2   BRITTANY N. DEJONG (SBN 258766)
       WOLF HALDENSTEIN ADLER
   3     FREEMAN & HERZ LLP
   4
       750 B Street, Suite 1820
       San Diego, CA 92101
   5   Telephone: (619) 239-4599
       Facsimile: (619) 234-4599
   6   byrd@whafh.com
       livesay@whafh.com
   7   dejong@whafh.com
   8 Attorneys for Plaintiff
   9
     [Additional Counsel on Signature Page]

  10
                        UNITED STATES DISTRICT COURT
  11                   CENTRAL DISTRICT OF CALIFORNIA
  12
       SHIVA STEIN,                  )        Case No. 8:19-cv-02380-JLS-DFM
  13                                 )
                                     )
  14             Plaintiff,          )
                                     )        NOTICE OF VOLUNTARY
  15                                 )        DISMISSAL
       v.                            )
  16                                 )
       WILLIAM LYON HOMES, WILLIAM )          JUDGE: Hon. Josephine L. Staton
  17   H. LYON, MATTHEW R. ZAIST,    )        CTRM: 10A, 10th Floor
       DOUGLAS K. AMMERMAN, ERIC     )
  18   A. ANDERSON, GARY H. HUNT,    )
  19   MATTHEW R. NIEMANN, LYNN      )
       CARLSON SCHELL, and THOMAS F. )
  20   HARRISON,                     )
                                     )
  21                    Defendants.  )
                                     )
  22                                 )
  23
  24
  25
  26
  27
  28
Case 8:19-cv-02380-JLS-DFM Document 11 Filed 01/28/20 Page 2 of 2 Page ID #:51



   1           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure
   2   41(a)(1)(A)(i), plaintiff Shiva Stein (“Plaintiff”) hereby voluntarily dismisses the
   3   above-captioned action (the “Action”) with prejudice. Defendants have filed neither an
   4   answer nor a motion for summary judgment. Plaintiff’s dismissal of the Action is
   5   therefore effective upon the filing of this notice. Plaintiff requests that this Court retain
   6   jurisdiction for purposes of entertaining a mootness fee application, if any, which will
   7   be filed under this case number.
   8
   9
       DATED: January 28, 2020                         WOLF HALDENSTEIN ADLER
  10
                                                        FREEMAN & HERZ LLP
  11
  12
                                                       By: /s/ Rachele R. Byrd
                                                       RACHELE R. BYRD
  13                                                   MARISA C. LIVESAY
                                                       BRITTANY N. DEJONG
  14                                                   750 B Street, Suite 1820
                                                       San Diego, CA 92101
  15                                                   Telephone: (619) 239-4599
                                                       Facsimile: (619) 234-4599
  16                                                   byrd@whafh.com
                                                       livesay@whafh.com
  17                                                   dejong@whafh.com
  18                                                   Of Counsel:
  19
                                                       WOLF HALDENSTEIN ADLER
  20                                                    FREEMAN & HERZ LLP
                                                       GLORIA KUI MELWANI
  21                                                   270 Madison Avenue
  22
                                                       New York, NY 10016
                                                       Telephone: (212) 545-4600
  23                                                   Facsimile: (212) 686-0114
  24                                                   Counsel for Plaintiff
  25
  26
  27
  28   26253

                                                   -1-
